Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 1-2, 5-15, and 21-22 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 10/10/2019 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/10/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see pages 10-11 of Remarks, filed 10/8/2020, with respect to amended claim 1 (and therefore dependent claims 2, 5-8, and 21-22), and 
Claims 3-4 are being canceled by applicant. 
                                       Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of a minor informality in claim 22 in “Claims – 10/08/2020”. This amendment merely embody the correction of formal matters in claim 22 without changing the scope thereof.  see MPEP §  1302.04 (C) and MPEP §  714.16 (d).II. Claim 22 has been amended as follows:
a) In Line 1, there is a wrong dependency; amended as follows:

 
 Claim 22, (Examiner amended) The package structure according to claim [[22]] 21, wherein the first side of the first group of the plurality of connecting portions comprises circular joint patterns, diamond-shaped joint patterns, semicircular joint patterns, trapezoidal- shaped joint patterns and squared-shaped joint patterns.   

Reasons for Allowance
2.	Claims 1-2, and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed 
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a package structure comprising: “a first group of the plurality of connecting portions has a first side, a second side, and beveled sidewalls joining the first side to the second side, the first side of the first group of the plurality of connecting portions is exposed from and coplanar with the first surface of the dielectric layer, and the second side of the first group of the plurality of connecting portions is connected to the conductive layer, and at least one of the first group of the plurality of connecting portions has a width that increases from the first side to the second side, while another one of the first group of the plurality of connecting portions has a width that decreases from the first side to the second side” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to 
	Claims 2, 5-8, and 21-22 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 9, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: A package-on-package structure, comprising: “wherein the second package is electrically connected to the first side of the plurality of connecting portions through a plurality of conductive balls; and4Customer No.: 31561 Docket No.: 079883-US-PAApplication No.: 16/103,921an underfill disposed on the first dielectric layer and surrounding the plurality of conductive balls, wherein an interface between the underfill and the first dielectric layer is aligned with an interface between the plurality of conductive balls and the first side of the plurality of connecting portions” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 9. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 9, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 9 is deemed patentable over the prior art.
	Claims 10-15 are allowed as those inherit the allowable subject matter from claim 9.

Regarding the independent claim 16, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: A method of fabricating a package-on-package structure, comprising: “stacking a second package on the first package, wherein the second package is electrically connected to the first side of the plurality of connecting portions through a plurality of conductive balls; and forming an underfill on the first dielectric layer of the first package and surrounding the plurality of conductive balls, wherein an interface between the underfill and the first dielectric layer is aligned with an interface between the plurality of conductive balls and the first side of the plurality of connecting portions” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 16. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 16, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 16 is deemed patentable over the prior art.
Claims 17-20 are allowed as those inherit the allowable subject matter from claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen et al. (US 2016/0093572 A1; hereinafter Chen) discloses a package structure that includes a redistribution layer (102), conductive layer (106), connecting portions (108).
Chen fails to teach the claimed “a first group of the plurality of connecting portions has a first side, a second side, and beveled sidewalls joining the first side to the second side, the first side of the first group of the plurality of connecting portions is exposed from and coplanar with the first surface of the dielectric layer, and the second side of the first group of the plurality of connecting portions is connected to the conductive layer, and at least one of the first group of the plurality of connecting portions has a width that increases from the first side to the second side, while another one of the first group of the plurality of connecting portions has a width that decreases from the first side to the second side” as recited in claim 1 and “wherein the second package is electrically connected to the first side of the plurality of connecting portions through a plurality of conductive balls; and4Customer No.: 31561 Docket No.: 079883-US-PAApplication No.: 16/103,921an underfill disposed on the first dielectric layer and surrounding the plurality of conductive balls, wherein an interface between the underfill and the first dielectric layer is aligned with an interface between the plurality of conductive balls and the first side of the plurality of connecting portions” as recited in claims 9 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        January 15, 2021